J. S08025/16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,             :    IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
                   v.                     :
                                          :
QUINCY KENYATTA BERRY,                    :
                                          :
                         Appellant        :     No. 1042 WDA 2015


                   Appeal from the PCRA Order May 27, 2015
                  In the Court of Common Pleas of Erie County
               Criminal Division No(s).: CP-25-CR-0001251-2014

BEFORE: STABILE, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                           FILED MARCH 17, 2016

        Appellant seeks review of the order that the Erie County Court of

Common Pleas entered denying, without a hearing, Appellant’s petition filed

pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        In 1997, Appellant was convicted of attempted rape. After completing

his sentence, Appellant was required to register pursuant to a prior version

of the Sexual Offender Registration and Notification Act (“SORNA”) and then

under SORNA itself.2




1
    42 Pa.C.S.A. §§ 9541-9546.
2
    42 Pa.C.S. §§ 9799.10-9799.41.
J. S08025/16

      Appellant did not register as required and was charged with failing to

comply   with   registration   requirements    pursuant    to   18    Pa.C.S.    §

4915.1(a)(2). On October 6, 2014, Appellant pled guilty.

      Before accepting the guilty plea, the trial court fully and properly

colloquied Appellant about the rights he was relinquishing by pleading guilty.

The trial court concluded that Appellant was entering his plea knowingly and

voluntarily. Id. at 15. The court then sentenced Appellant to a term of

twelve to twenty-four months’ incarceration, with credit for time served.

      Appellant filed a timely pro se PCRA Petition alleging that his due

process rights had been violated because the court erred in permitting him

to plead guilty to violating the SORNA registration requirements.

      The court appointed William J. Hathaway, Esq. as counsel who, on

April 29, 2015, filed a “no merit” letter and a Petition for Leave to Withdraw

as Counsel pursuant to Turner/Finley.3 On May 8, 2015, the PCRA court

filed an opinion and notice of intent to dismiss without a hearing pursuant to

Pa.R.Crim.P. 907(1) as well as an Opinion in support of the dismissal. In its

Opinion, the trial court properly concluded that Appellant’s “claim appears to

relate to the imposition of the reporting mandate pursuant to a preceding

case in Philadelphia County and thus no legal or factual basis exists for the

relief sought by Petition in his PCRA petition before this Court.”


3
  Commonwealth v. Turner, 544 A.2d 927 (Pa.                          1988),     and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988).



                                      -2-
J. S08025/16

      On May 11, 2015, the PCRA court granted counsel’s Petition to

Withdraw and on May 28, 2015, denied Appellant’s PCRA Petition. Appellant

timely appealed pro se.

      The trial court did not order Appellant to file a Pa.R.A.P. 1925(b)

Statement but on July 16, 2015, the PCRA court filed a Memorandum

Opinion, stating that it “relies on the reasons set forth in its Opinion and

Notice of Intent to Dismiss PCRA Without Hearing Pursuant to Pa.R.Crim.P.

907(1) dated May 8, 2015 and its Final Order dated May 27, 2015, with

regard to the appeal in this matter.”

   Appellant presented the following Statement of Questions Involved:

   a. Did the lower court err in denying my P.C.R.A. petition?

   b. Did the lower court err in allowing I (the defendant) to accept a
      plea of guilty under a statu[t]e that was unconstitutional?

   c. Did the lower court err in not vacating I (the defendant)
      sentence?

Appellant’s Brief at 3.

      Generally, appellate briefs are required to conform to the Rules of

Appellate Procedure. See Pa.R.A.P. 2101. “This Court may ... dismiss an

appeal if the appellant fails to conform to the requirements set forth in the

Pennsylvania Rules of Appellate Procedure.” In re Ullman, 995 A.2d 1207,

1211 (Pa.Super. 2010) (citation omitted). This Court is willing to construe

pro se materials liberally, but “pro se status confers no special benefit on an

appellant.” Id. at 1211–1212. Where an appellate brief fails to provide any



                                        -3-
J. S08025/16

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is

waived. Commonwealth v. Johnson, 985 A.2d 915, 925 (Pa. 2009). See

also Pa.R.A.P. 2119(a) (each point treated in an argument must be

“followed by such discussion and citation of authorities as are deemed

pertinent”).

      In the case sub judice, Appellant’s argument section of his brief

consists     of    the   following   three   single-spaced   sentences   set   out   as

paragraphs:

      I.          The court erred in violating my 14th Amendment (Due
                  Process), because the Judge, D.A., and my lawyer
                  knowingly had I (the defendant) to accept a plea of guilty
                  under a fraudulent statute (Act 152 Failure to Register
                  §4915, Article 3 §§3, which I (the defendant) unknowingly,
                  involuntarily, and unintelligently that such a plea was
                  under an unauthorized statute. (Com. v. Neiman (Pa.
                  2013); (Strickland v. Washington); Marshall v.
                  Lonberger (1983); (Henderson v. Morgan (1976).

      II.         The court erred in violating my 6th Amendment (Right to
                  have assistance of counsel), because my lawyer (Mr.
                  Porsch) knowingly had I (the defendant) accept a plea of
                  guilt under a fraudulent statue (Act 152 Failure to Register
                  § 4915.1, Article 3 §§ 3, while I (the defendant) was
                  unknowingly, involuntarily, and unintelligently that such a
                  plea was unauthorized statute (Com. v. Neiman (Pa.
                  2013); (Strickland v. Washington); Marshall v.
                  Lonberger (1983); (Henderson v. Morgan (1976).

      III.        The court erred in violating my 13th Amendment (Right to
                  be duly convicted), because I (the defendant) was never
                  convicted under a Megans Law offense, and not alone
                  under an unauthorized statue (Com. v. Neiman (Pa.
                  2013).



                                             -4-
J. S08025/16

Appellant’s Brief at 7.

      Appellant’s brief is woefully inadequate.     His “argument” consists of

bald assertions, no citations to the record, and absolutely no analysis or

discussion of how the cited case law is relevant to the issues raised. See

Pa.R.A.P. 2119 (setting forth requirements for the argument section of an

appellate brief).   Moreover, as the trial court correctly noted, Appellant is

attempting to challenge a 1997 order in which the court imposed Megan’s

Law reporting requirements.      The time is long past for such a challenge.

See Pa.R.A.P. 903(a) (providing that a notice of appeal must be filed

within thirty days after the date of entry of the order); 42 Pa.C.S. §

9544(b) (providing that, for purposes of PCRA eligibility, an issue is waived

if the petitioner could have raised it but failed to do so before trial, at trial,

during unitary review, on appeal, or in a prior state post-conviction

proceeding).

      Furthermore, Appellant sets forth no argument relevant to his state

and federal constitutional claims other than to assert his rights were

violated. “A constitutional claim is not self-proving and we will not attempt

to divine an argument on Appellant’s behalf.”       Commonwealth v. Spotz,

18 A.3d 244, 282 (Pa. 2011).

      Because Appellant has failed to comply with our rules of appellate

procedure, we are unable to provide meaningful review. Appellant’s issues

are waived.



                                      -5-
J. S08025/16

     Order affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/17/2016




                                   -6-